Citation Nr: 0942796	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-24 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1997 to November 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009)).  The law, and its implementing 
regulations, particularly required VA to obtain any relevant 
records held by any Federal department or agency.  
38 U.S.C.A. § 5103A(b)(3), (c)(3) (2009).

February 2008 VA treatment notes indicate that the Veteran 
was attending the Vet Center "to process some of his 
experience overseas."  The record does not indicate that the 
RO attempted to obtain the Veteran's Vet Center treatment 
records.  The VCAA requires that VA attempt to obtain these 
records in their entirety until they are obtained, unless it 
is reasonably certain and documented that such records do not 
exist or that further efforts to obtain these records would 
be futile.  38 U.S.C.A. § 5103A(b)(3).

The Veteran underwent a VA examination in August 2005.  He 
testified at a May 2007 RO hearing that the VA examiner did 
not ask a lot about his symptomatology.  Furthermore, a PTSD 
screen at March 2005 VA treatment was negative, and a screen 
at February 2008 treatment was positive.  The Veteran's 
representative wrote in an October 2009 statement that the 
Veteran has daily problems with intrusive thoughts, 
difficulty sleeping, stress, detachment, preoccupation, and 
sadness.  The Veteran also experiences anxiety and nightmares 
on a weekly basis, and has anger management trouble.  Since 
it has been over four years since the Veteran's VA 
examination and the record contains evidence that his 
symptoms have worsened since that time, the Board finds that 
it is necessary to schedule him for another VA examination 
before the claim can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1.	Review the claims file and ensure that all 
VCAA notice obligations have been satisfied 
in accordance with the law and pertinent 
Court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.

2.	Request a complete copy of the Veteran's 
records from the Vet Center.  Attempts to 
obtain these records should be in accordance 
with 38 U.S.C.A. § 5103A(b)(3) and 
implementing regulations.

3.	Request that the Veteran complete a PTSD 
claim questionnaire.

4.	After all available records and/or responses 
from each contacted entity have been 
associated with the claims file, or the time 
period for the Veteran's response has 
expired, arrange for the Veteran to undergo a 
VA mental health examination.  The claims 
file, to include a complete copy of this 
Remand, must be made available to the 
examiner, and the report of the examination 
should include discussion of the Veteran's 
service treatment records, documented medical 
history, and contentions regarding his 
claimed PTSD.  

a.	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

b.	The examiner should specifically state 
whether the Veteran meets the criteria 
of the Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition  (DSM-
IV) for PTSD, and if so whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that PTSD is causally or etiologically 
related to his active service, or 
whether such a causal or etiological 
relationship is unlikely (i.e., less 
than a 50 percent probability), with the 
rationale for any such conclusion set 
out in the report.

c.	Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

d.	If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain 
why this is so.

5.	Thereafter, readjudicate the Veteran's claim 
for PTSD.  If the benefits sought on appeal 
remain denied, provide the Veteran and his 
representative with a Supplemental Statement 
of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

